Citation Nr: 1750527	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches prior to September 15, 2016.  

2.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches as of September 15, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Veteran, in Winston-Salem, North Carolina, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The Veteran was initially assigned a noncompensable rating for migraine headaches.  An April 2017 rating decision assigned a 30 percent rating effective September 15, 2016.  Although an increased rating was granted for migraine headaches, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  At the June 2017 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew her appeal for an initial disability rating in excess of 30 percent for migraine headaches as of September 15, 2016.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran had characteristic prostrating attacks occurring on average once a month prior to September 15, 2016.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial disability rating in excess of 30 percent for migraine headaches as of September 15, 2016, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for a rating of 30 percent, but no higher, for migraine headaches prior to September 15, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 
8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

On the record at the June 2017 Board hearing, the Veteran stated that she is satisfied with the current 30 percent evaluation for migraine headaches; thus, she withdrew her appeal for an initial disability rating in excess of 30 percent for migraine headaches as of September 15, 2016, in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of an initial disability rating in excess of 30 percent for migraine headaches as of September 15, 2016, and the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.  

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for 
VA benefits.  VA sent a letter to the Veteran in May 2012, prior to adjudication of her claim.  No further notice is required regarding the downstream issue of a higher initial rating as it stems from the grant of service connection, and no prejudice has been alleged.

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Veteran was afforded relevant VA examinations in July 2012 and April 2017.  

In light of the foregoing, the Board will proceed to the merits of the appeal.

III.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

As previously noted, the Veteran was initially assigned a noncompensable rating for migraine headaches under Diagnostic Code 8100, and an April 2017 rating decision assigned a 30 percent rating effective September 15, 2016.  The Veteran is seeking a compensable initial disability rating for migraine headaches prior to September 15, 2016.  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The term "productive of severe economic inadaptability" is also not defined in veterans' law. However, the United States Court of Appeals for Veterans Claims (Court) has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of?" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

After reviewing the relevant medical and lay evidence and applying the above legal criteria, the Board finds that an initial rating of 30 percent, but no higher, is warranted for migraine headaches prior to September 15, 2016.  

The April 2017 rating decision assigned a 30 percent rating based for prostrating attacks occurring on average once a month based on the Veteran's report of headaches with symptoms such as nausea, sensitivity to light, sensitivity to sound, and word finding difficulty.  In June 2017, the Veteran testified that she has experienced prostrating attacks at the same frequency during the entire period on appeal.  06/26/2017 VBMS, Hearing Transcript.  A July 2012 VA examination reflects the Veteran's report of experiencing migraines, with symptoms such as nausea and sensitivity to sound, that require her to lay down for the duration of the headache.  The Board acknowledges that the examiner indicated no characteristic prostrating attacks of migraine headache pain, but assigns this opinion little probative weight, as it conflicts with the diagnosis of migraine including migraine variants reflected in the examination, as well as the symptoms noted by the examiner.  07/17/2012 VBMS, VA Exam, pp. 12-16.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran experienced prostrating attacks on average once a month prior to September 15, 2016.  

The Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a 50 percent rating, as the evidence weighs against finding very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to September 15, 2016.  For example, a January 2015 treatment note indicates the Veteran's report of a history of fairly well-controlled migraines.  05/12/2015 VBMS, CAPRI, p. 16.  The July 2012 
VA examination indicates that the Veteran's headaches typically last several hours, but less than one day.  07/17/2012 VBMS, VA Exam, pp. 12-16.  Accordingly, the Board finds that the evidence does not support a finding of migraine headaches at a frequency and duration so as to be productive of severe economic inadaptability prior to September 15, 2016.  See Pierce, 18 Vet. App. at 446-47.  

The Board notes that the Veteran's headaches are directly contemplated by 
VA's Schedule for Rating Disabilities.  As such, the Board finds exploration for a higher rating under alternative codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  



ORDER

The appeal regarding entitlement to an initial disability rating in excess of 30 percent for migraine headaches as of September 15, 2016 is dismissed.  

An initial disability rating of 30 percent, but no higher, for migraine headaches prior to September 15, 2016, is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


